DETAILED ACTION
Status of Claims
This is a non-final action in reply to the application filed on April 9, 2021.
Claims 1-20 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 4/9/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 4 and 18 recites “and a tracing why the optimized pathway is allowed”. Examiner is not clear how the author will know that the optimized pathway is allowed? Is not clear why the optimized pathway is allowed. The claim was examined as best understood. Appropriate correction is required.
As per claim 6 recites “by imagining, via the storyboarding, a new pathway and exploring why the new pathway is not a possible pathway”. Examiner is not clear how the author will imagine a new pathway and how the author will explore that the new pathway is not a possible pathway? What are the metes and bound of imagining a new pathway? The claim was examined as best understood. Appropriate correction is required.
As per claim 11 recites “wherein an answer to the storyboard is utilized to imagine a new product or an automation opportunity”. Examiner is not clear how the answer of the storyboard is utilized to imagine either a new product or an automation opportunity? What are the metes and bound of imagining a new product or an automation opportunity? The claim was examined as best understood. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-14 falls within statutory class of a process, claims 15-18 falls within statutory class of an article of manufacturing and claims 19-20 falls within statutory class of a system.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claims 1, 15 and 19:
a processor; and a memory, the memory storing instructions to cause the processor to perform: receiving access to an electronic representation of the business process; 
optimizing the business process to develop an optimized business process; 34 
P202006865US01displaying the optimized business process as a storyboard using storyboarding; and 
receiving an edit of the optimized business process, and automatically making a further edit to the optimized business process..
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mental Processes: concepts performed in the human mind including an observation, evaluation, judgment and opinion, and Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors; business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and memory are recited at a high level of generality, i.e., as a generic processor/memory. This generic processor and memory is no more than mere instructions to apply the exception using a generic processor and memory component. Further, processor configured to cause receiving/determining/transmitting data and a memory to store is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor and memory type structure at ¶ 0093:  “Although cloud computing node 10 is depicted as a computer system/server 12, it is understood to be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like.” And ¶0095: “The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.” See also ¶00107, 00112, Figure 12. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-14, 16-18 and 20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 16 further limit the abstract idea that the storyboarding enables review, in an offline mode, of the optimized business process (a more detailed abstract idea remains an abstract idea). Claims 3 and 17 further limit the abstract idea that the optimizing is performed via an optimization of the business process using an automated component and facilitating a visualization for an author of the business process to debug the optimized process (a more detailed abstract idea remains an abstract idea). Claims 4 and 18 further limit the abstract idea that the optimizing is performed via an optimization of the business process using an automated component and facilitating a visualization for an author of the business process to debug the optimized process by identifying, via the storyboarding, an optimized pathway and a tracing why the optimized pathway is allowed (a more detailed abstract idea remains an abstract idea). Claim 5 further limit the abstract idea that the optimized pathway comprises a partial pathway (a more detailed abstract idea remains an abstract idea). Claim 6 further limit the abstract idea that the optimizing is performed via an optimization of the business process using an automated component and facilitating a visualization for an author of the business process to debug the optimized process by imagining, via the storyboarding, a new pathway and exploring why the new pathway is not a possible pathway (a more detailed abstract idea remains an abstract idea). Claim 7 further limit the abstract idea that the optimizing is performed via an optimization of the business process using an automated component and facilitating a visualization for an author of the business process to debug the optimized process by simulation that allows the business process to generate a plurality of simulations and analyzes a statistical property of all of the plurality of simulations together (a more detailed abstract idea remains an abstract idea). Claim 8 further limit the abstract idea that the visualization is performed via a non-deterministic model so that the author of the business process is output different possible outcomes that may happen at a runtime via the visualization (a more detailed abstract idea remains an abstract idea). Claim 9 further limit the abstract idea that an issue in the optimization is identified in the optimized process through the storyboarding and is addressed in an abstraction of the business process where the issue persists (a more detailed abstract idea remains an abstract idea). Claim 10 further limit the abstract idea that an issue in the optimization is identified in the optimized process through the simulation and is addressed in an abstraction of the business process where the issue persists (a more detailed abstract idea remains an abstract idea). Claim 11 further limit the abstract idea that the answer to the storyboard is utilized to imagine a new product or an automation opportunity that does not exist in the business process being optimized (a more detailed abstract idea remains an abstract idea). Claim 12 further limit the abstract idea that an issue in the optimization is identified in the optimized process through the storyboarding and is addressed in a landmark of the business process to provide feedback while answering questions on the storyboarding (a more detailed abstract idea remains an abstract idea). Claim 13 further limit the abstract idea that a necessity of the landmark is established via a causal link of relationships between skills and a manual step in the business process (a more detailed abstract idea remains an abstract idea). Claims 14 and 20 further limit the abstract idea that the method is embodied in a cloud-computing environment (a more detailed abstract idea remains an abstract idea).The identified recitation of the dependents claims falls within the Mental Processes: concepts performed in the human mind including an observation, evaluation, judgment and opinion and Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors; business relations.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al., (US 2013/0093771 A1), hereinafter “Simitsis” in view of Pichler et al., Business Process-based Requirements Modeling and Management, First International Workshop on Requirements Engineering Visualization, 2006, hereinafter “Pichler”. 
Claim 1:
Simitsis as shown discloses a computer-implemented method for a number of tasks within a business process that can be automated, the method comprising:
receiving access to an electronic representation of the business process; (¶0039: “The example shown in FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue. Business requirements and needs for such data are captured as a conceptual model 66, which is expressed in terms of BPMN (Business Process Modeling Notation). The conceptual model 66 is subsequently converted to a logical model 70. To create logical model 70, the produced BPMN diagrams is mapped to XPDL (the defacto standard for xML serialization for BPMN models). The logical model 70 is then translated to a physical model 68, a tool specific xML. […] As noted above, parser 60 translates the physical model 68 to generic xML format for use by optimizer 34.”);
optimizing the business process to develop an optimized business process; (¶0039: “As noted above, parser 60 translates the physical model 68 to generic xML format for use by optimizer 34.” See also figures 1 and 29);
Simitsis as explained above teaches an optimized business process. Simitsis is silent with regard to the following limitations. However Pichler in an analogous art of business process management for the purpose of providing the following limitations as shown does:
displaying the optimized business process as a storyboard using storyboarding (Figure 7 illustrates a business process as a storyboard);
Both Simitsis and Pichler teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Pichler teaches in page 7:  “An analysis of the modeled (business process) scenario to derive more fine-grained ’user stories’ represent the next step of our process. Together with the single scenario steps, user stories should be managed within CaliberRM as well.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Pichler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pichler to the teaching of Simitsis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as displaying the optimized business process as a storyboard using storyboarding into similar systems.  Further, as noted by Pichler “our experiences suggest that—visualization is a meaningful way to support a mutual understanding among stakeholders in a project (cf. Section 2). Furthermore, as visualization encompasses a number of different artifacts throughout the whole project lifetime, we see requirements visualization as key success factor (and communication means) in any development project (note that most what we perceive in the world through our sensory system comes from our eyes—a picture says more than 1000 words).” (Pichler, page 10).
In addition, Simitsis teaches:
and receiving an edit of the optimized business process, and automatically making a further edit to the optimized business process (¶0128: “During optimization through the application of one or more transitions, the initial integration flow graph 64 changes. For example, the position of flow nodes may change, new nodes are added to the graph or removed from it, and so on. To facilitate the display of a modified flow graph derived from flow graph 64 by GUI engine 48 and display 36, flow manager 42 may follow method 400 shown in FIG. 21. Step 402 in FIG. 21 depicts the application of a transition to an existing flow graph or state by state space manager 46.”)
Claims 15 and 19:
The limitations of claims 15 and 19 (Figure 1 and ¶0036) encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 2:
Simitsis is silent with regard to the following limitations. However Pichler in an analogous art of business process management for the purpose of providing the following limitations as shown does:
wherein the storyboarding enables review, in an offline mode, of the optimized business process (page 8: “Using the storyboarding functionality of DefineIT, we are interactively presenting the scenario step-by-step to the rest of the development team. Without the need to print out the whole process model and corresponding screens, we are able to discuss the process flow and associated screens and dialogs (see Figure 7).”);
Both Simitsis and Pichler teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Pichler teaches in page 7:  “An analysis of the modeled (business process) scenario to derive more fine-grained ’user stories’ represent the next step of our process. Together with the single scenario steps, user stories should be managed within CaliberRM as well.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Pichler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pichler to the teaching of Simitsis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the storyboarding enables review, in an offline mode, of the optimized business process into similar systems.  Further, as noted by Pichler “our experiences suggest that—visualization is a meaningful way to support a mutual understanding among stakeholders in a project (cf. Section 2). Furthermore, as visualization encompasses a number of different artifacts throughout the whole project lifetime, we see requirements visualization as key success factor (and communication means) in any development project (note that most what we perceive in the world through our sensory system comes from our eyes—a picture says more than 1000 words).” (Pichler, page 10).
Claim 16:
The limitations of claim 16 encompasses substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.
Claim 3:
Simitsis as shown discloses the following limitations:
wherein the optimizing is performed via an optimization of the business process using an automated component (¶0036: “Optimizer 34 comprises at least one processing unit and associated tangible non-transient computer readable mediums which contain instructions and source data for the at least one processing unit.”);
and facilitating a visualization for an author of the business process to debug the optimized process (¶0035: “Display 36 may be used to visually monitor the optimization process. Display 36 may be used to debug or selectively alter the optimization process.” See also ¶0146);

Claim 17:
The limitations of claim 17 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 4:
Simitsis as shown discloses the following limitations:
wherein the optimizing is performed via an optimization of the business process using an automated component (¶0036: “Optimizer 34 comprises at least one processing unit and associated tangible non-transient computer readable mediums which contain instructions and source data for the at least one processing unit.”);
and facilitating a visualization for an author of the business process to debug the optimized process (¶0035: “Display 36 may be used to visually monitor the optimization process. Display 36 may be used to debug or selectively alter the optimization process.”);
by identifying, [via the storyboarding], an optimized pathway and a tracing why the optimized pathway is allowed (Figures 24 and 25, ¶0136: “optimizer 34 facilitates monitoring of the optimization process. As indicated by step 432, state space manager 46 displays a plurality of flow graph paths 506. As noted above, during optimization, state space manager 46 applies transitions to flow graph 64 to produce a modified flow graph or state 502. Additional transitions may be subsequently applied to the modified flow graph to produce a further modified flow graph. Flow graphs build upon one another in a sequence to form a chain or path 506 of flow graphs or states 502” see also ¶0141: “FIG. 26 illustrates at least a portion of display 36 generated by GUI engine 48 in response to a person selecting a particular flow path 506 out of the multiple flow paths 506 displayed as part of state space 500 on display 36.” See also ¶0146);
Simitsis is silent with regard to the following limitations. However Pichler in an analogous art of business process management for the purpose of providing the following limitations as shown does:
via the storyboarding (page 8: “Using the storyboarding functionality of DefineIT, we are interactively presenting the scenario step-by-step to the rest of the development team. Without the need to print out the whole process model and corresponding screens, we are able to discuss the process flow and associated screens and dialogs (see Figure 7).”);
Both Simitsis and Pichler teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Pichler teaches in page 7:  “An analysis of the modeled (business process) scenario to derive more fine-grained ’user stories’ represent the next step of our process. Together with the single scenario steps, user stories should be managed within CaliberRM as well.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Pichler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pichler to the teaching of Simitsis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as via the storyboarding into similar systems.  Further, as noted by Pichler “our experiences suggest that—visualization is a meaningful way to support a mutual understanding among stakeholders in a project (cf. Section 2). Furthermore, as visualization encompasses a number of different artifacts throughout the whole project lifetime, we see requirements visualization as key success factor (and communication means) in any development project (note that most what we perceive in the world through our sensory system comes from our eyes—a picture says more than 1000 words).” (Pichler, page 10).


Claim 18:
The limitations of claim 18 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 5:
Simitsis as shown discloses the following limitations:
wherein the optimized pathway comprises a partial pathway (¶0141: “FIG. 26 illustrates at least a portion of display 36 generated by GUI engine 48 in response to a person selecting a particular flow path 506 out of the multiple flow paths 506 displayed as part of state space 500 on display 36.”.”);
Claim 6:
Simitsis as shown discloses the following limitations:
wherein the optimizing is performed via an optimization of the business process using an automated component (¶0036: “Optimizer 34 comprises at least one processing unit and associated tangible non-transient computer readable mediums which contain instructions and source data for the at least one processing unit.”);
and facilitating a visualization for an author of the business process to debug the optimized process (¶0035: “Display 36 may be used to visually monitor the optimization process. Display 36 may be used to debug or selectively alter the optimization process.”);
by imagining, [via the storyboarding], a new pathway and exploring why the new pathway is not a possible pathway (¶0145-0148: “The designer may also choose what strategies to use. In doing so, the designer is able to examine different optimization policies and perform what-if analysis.[…] decision explanation: e.g., why a certain search path was aborted or preferred;”); 
Simitsis is silent with regard to the following limitations. However Pichler in an analogous art of business process management for the purpose of providing the following limitations as shown does:
via the storyboarding (page 8: “Using the storyboarding functionality of DefineIT, we are interactively presenting the scenario step-by-step to the rest of the development team. Without the need to print out the whole process model and corresponding screens, we are able to discuss the process flow and associated screens and dialogs (see Figure 7).”);
Both Simitsis and Pichler teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Pichler teaches in page 7:  “An analysis of the modeled (business process) scenario to derive more fine-grained ’user stories’ represent the next step of our process. Together with the single scenario steps, user stories should be managed within CaliberRM as well.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Pichler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pichler to the teaching of Simitsis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as via the storyboarding into similar systems.  Further, as noted by Pichler “our experiences suggest that—visualization is a meaningful way to support a mutual understanding among stakeholders in a project (cf. Section 2). Furthermore, as visualization encompasses a number of different artifacts throughout the whole project lifetime, we see requirements visualization as key success factor (and communication means) in any development project (note that most what we perceive in the world through our sensory system comes from our eyes—a picture says more than 1000 words).” (Pichler, page 10).


Claim 7:
Simitsis as shown discloses the following limitations:
wherein the optimizing is performed via an optimization of the business process using an automated component (¶0036: “Optimizer 34 comprises at least one processing unit and associated tangible non-transient computer readable mediums which contain instructions and source data for the at least one processing unit.”);
and facilitating a visualization for an author of the business process to debug the optimized process (¶0035: “Display 36 may be used to visually monitor the optimization process. Display 36 may be used to debug or selectively alter the optimization process.”);
by simulation that allows the business process to generate a plurality of simulations (¶0145: “The designer may also choose what strategies to use. In doing so, the designer is able to examine different optimization policies and perform what-if analysis”);
and analyzes a statistical property of all of the plurality of simulations together (¶0146-0151: “state space manager 46 uses a parameterized logger module. Depending on the desired detail level, Optimizer 34 outputs various kinds of debugging information. Example information includes: execution statistics: e.g., memory/cpu usage, elapsed time, etc. per state or transition type etc., number of states processed/visited/ . . . , states satisfying the objective function, flow costs, and so on; […] execution statistics may be presented in a corner of the display. A person may move a cursor over a particular illustrated state 502 which results in an indication of optimization progress. For example, positioning of the cursor over a particular illustrated state 502 may result in an indication as to how close the selected state or flow graph is to achieving an objective (e.g. an amount of time at the state exceeds a predefined computing time or cost objective, the extent to which the fault tolerance of a state is less than the fault tolerance goal, the monetary amount by which the state exceeds the monetary cost objective and the like).”);
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al., (US 2013/0093771 A1), hereinafter “Simitsis” and Pichler et al., Business Process-based Requirements Modeling and Management, First International Workshop on Requirements Engineering Visualization, 2006, hereinafter “Pichler” as applied to claim 1, further in view of Johnson et al., (US 2006/0106637 A1) hereinafter “Johnson”.
Claim 8:
Simitsis teaches in ¶0039: “Using the visually depicted state space 500, a designer or decision-making see the original state 508, the optimal or minimal cost state 510 which is suggested as a solution and the various other states 502 visited by the search algorithm or heuristic.” See also  ¶0145. Simitsis in view of Purcell is silent with regard to the following limitations. However Johnson in an analogous art of business process management for the purpose of providing the following limitations as shown does:
wherein the visualization is performed via a non-deterministic model so that the author of the business process is output different possible outcomes that may happen at a runtime via the visualization (¶0063: “the cockpit interface 134 allows the user to conveniently switch between a “what-if” mode of analysis (in which the cockpit user 138 investigates the projected probabilistic outcomes of different case scenarios).” See also ¶0076: “Such models 136 may use, for example, discrete event simulations, continuous simulations, Monte Carlo simulations, regressive analysis techniques, time series analyses, artificial intelligence analyses, extrapolation and logic analyses, etc.” and ¶0116);
Both Simitsis and Johnson teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Johnson teaches in the Abstract:  “A primary display layer presents a representation of the status of the operation of the business processes of the business system, and a cockpit display layer allows a user to adjust the parameters of the stochastic simulation based upon the business system transfer function.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Johnson to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the visualization is performed via a non-deterministic model so that the author of the business process is output different possible outcomes that may happen at a runtime via the visualization into similar systems.  Further, as noted by Johnson “the method 500 entails combining and organizing the output results associated with different cases and making the collated output probability distribution available for downstream optimization and decisioning operations.” (Johnson, ¶0120).
Claim 9:
Simitsis teaches in ¶0150: “flow errors: if the input flow is malformed, suit able messages indicate such problems and so on.” Purcell as explained above teaches the storyboarding (Figure 7). Simitsis in view of Purcell is silent with regard to the following limitations. However Johnson in an analogous art of business process management for the purpose of providing the following limitations as shown does:
wherein an issue in the optimization is identified in the optimized process [through the storyboarding] and is addressed in an abstraction of the business process where the issue persists (¶0100: “Whatever be the level of abstraction such as system or subsystem, there are different techniques for representing the granularity of analysis, uncertainty, changeability and desirability associated with the transfer functions derived by the method 500 of FIG. 5 in accordance with one embodiment. Appreciation of these probabilistic parameters help getting a better control over the overall operational, tactical and strategic management of the business system.”);
Both Simitsis and Johnson teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Johnson teaches in the Abstract:  “A primary display layer presents a representation of the status of the operation of the business processes of the business system, and a cockpit display layer allows a user to adjust the parameters of the stochastic simulation based upon the business system transfer function.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Johnson to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein an issue in the optimization is identified in the optimized process through the storyboarding and is addressed in an abstraction of the business process where the issue persists into similar systems.  Further, as noted by Johnson “the method 500 entails combining and organizing the output results associated with different cases and making the collated output probability distribution available for downstream optimization and decisioning operations.” (Johnson, ¶0120).
Claim 10:
Simitsis teaches in ¶0150: “flow errors: if the input flow is malformed, suit able messages indicate such problems and so on.” Simitsis in view of Purcell is silent with regard to the following limitations. However Johnson in an analogous art of business process management for the purpose of providing the following limitations as shown does:
wherein an issue in the optimization is identified in the optimized process through the simulation and is addressed in an abstraction of the business process where the issue persists (¶0100: “Whatever be the level of abstraction such as system or subsystem, there are different techniques for representing the granularity of analysis, uncertainty, changeability and desirability associated with the transfer functions derived by the method 500 of FIG. 5 in accordance with one embodiment. Appreciation of these probabilistic parameters help getting a better control over the overall operational, tactical and strategic management of the business system.” And ¶0116: “in a “what-if” simulation mode, the cockpit user 138 can experiment with different permutations of these X variables.”);
Both Simitsis and Johnson teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Johnson teaches in the Abstract:  “A primary display layer presents a representation of the status of the operation of the business processes of the business system, and a cockpit display layer allows a user to adjust the parameters of the stochastic simulation based upon the business system transfer function.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Johnson to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein an issue in the optimization is identified in the optimized process through the simulation and is addressed in an abstraction of the business process where the issue persists into similar systems.  Further, as noted by Johnson “the method 500 entails combining and organizing the output results associated with different cases and making the collated output probability distribution available for downstream optimization and decisioning operations.” (Johnson, ¶0120).
Claim 12:
Simitsis teaches in ¶0150: “flow errors: if the input flow is malformed, suit able messages indicate such problems and so on.” Purcell as explained above teaches the storyboarding (Figure 7). Simitsis in view of Purcell is silent with regard to the following limitations. However Johnson in an analogous art of business process management for the purpose of providing the following limitations as shown does:
wherein an issue in the optimization is identified in the optimized process through the storyboarding and is addressed in a landmark of the business process to provide feedback while answering questions on the storyboarding (¶0046: “The optimization logic 228 computes a collection of model results for different input case assumptions, and then selects a set of input case assumptions that provides preferred model results. More specifically, this task can be performed by methodically varying different variables defining the input case assumptions and comparing the model output with respect to a predefined goal (such as an optimized revenue value, or optimized sales volume, etc.). […] The case assumptions that provide the “best” model results with respect to the predefined goal are selected, and then these case assumptions can be actually applied to the business processes (106, 108, . . . 110) to realize the predicted “best” model results in actual business practice.” See also Figure 1, note the questions and ¶0033-0036 and 0100);
Both Simitsis and Johnson teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Johnson teaches in the Abstract:  “A primary display layer presents a representation of the status of the operation of the business processes of the business system, and a cockpit display layer allows a user to adjust the parameters of the stochastic simulation based upon the business system transfer function.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Johnson to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein an issue in the optimization is identified in the optimized process through the storyboarding and is addressed in a landmark of the business process to provide feedback while answering questions on the storyboarding into similar systems.  Further, as noted by Johnson “the method 500 entails combining and organizing the output results associated with different cases and making the collated output probability distribution available for downstream optimization and decisioning operations.” (Johnson, ¶0120).
Claim 13:
Simitsis as shown discloses the following limitations:
wherein a necessity of the landmark is established via a causal link of relationships between skills and a manual step in the business process (¶0039: “FIG. 3 illustrates an example information integration scenario that may be translated by parser 60 for optimization by system 30. The example shown in FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue. Business requirements and needs for such data are captured as a conceptual model 66, which is expressed in terms of BPMN (Business Process Modeling Notation). The conceptual model 66 is subsequently converted to a logical model 70. To create logical model 70, the produced BPMN diagrams is mapped to XPDL (the defacto standard for xML serialization for BPMN models). The logical model 70 is then translated to a physical model 68, a tool specific xML.”);
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al., (US 2013/0093771 A1), hereinafter “Simitsis” and Pichler et al., Business Process-based Requirements Modeling and Management, First International Workshop on Requirements Engineering Visualization, 2006, hereinafter “Pichler” as applied to claim 1 further view of Nick Babich, The Value of UX Storyboarding for Product Design, Web Design Tools and Resources, June 24, 2019.
Claim 11:
Simitsis as explained above teaches the business process being optimized. Purcell teaches in the Introduction: “The goal of any product development project is to build a product that is useful and useable for the users.” Simitsis in view of Pichler is silent with regard to the following limitations. However Babich in an analogous art of product management for the purpose of providing the following limitations as shown does:
wherein an answer to the storyboard is utilized to imagine a new product or an automation opportunity that does not exist in the business process being optimized (pages 3: “How storyboarding can help product design A UX storyboard is a great instrument for ideation. Storyboarding helps visually predictand explore a user’s experience with a product. Visualizing interactions leads to an explosion of creativity in problem solving.” Page 6: “When you want to shape product strategy If a product team is at an early stage of the design process, storyboarding allows product designers to quickly and inexpensively test multiple product visions. This is especially crucial for innovative products because a UX storyboard will help to visually predict and explore a user’s experience with a future product. A team can easily create multiple storyboards and evaluate different approaches to find the most efficient concept.” See also page9);
Both Simitsis and Babich teach product management. Simitsis teaches in ¶0111: “in a sentiment analysis flow manager 46 may first process posts coming from frequent authors or postpone processing posts/reviews related to products that are less interesting for the business analysis at a given time.” Babich teaches in pages 3-4:  “Many product teams use the concept of user personas when they work on a product. A user persona is an extremely valuable tool for product designers because it brings empathy in design process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Babich would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Babich to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein an answer to the storyboard is utilized to imagine a new product or an automation opportunity that does not exist in the business process being optimized into similar systems.  Further, as noted by Babich “our experiences suggest that—visualization is a meaningful way to support a mutual understanding among stakeholders in a project (cf. Section 2). Furthermore, as visualization encompasses a number of different artifacts throughout the whole project lifetime, we see requirements visualization as key success factor (and communication means) in any development project (note that most what we perceive in the world through our sensory system comes from our eyes—a picture says more than 1000 words).” (Pichler, page 10).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al., (US 2013/0093771 A1), hereinafter “Simitsis” and Pichler et al., Business Process-based Requirements Modeling and Management, First International Workshop on Requirements Engineering Visualization, 2006, hereinafter “Pichler” as applied to claims 1 and 19 further view of Purcell et al., (US 2013/0218618 A1), hereinafter “Purcell”.
Claim 14:
Simitsis in view of Pichler is silent with regard to the following limitations. However Purcell in an analogous art of business process management for the purpose of providing the following limitations as shown does:
embodied in a cloud-computing environment (¶0039: “managing business processes within a cloud computing environment.”);
Both Simitsis and Purcell teach business process management. Simitsis teaches in ¶0039: “FIG. 3 illustrates how operational business processes related to orders and products create reports on daily revenue.” Purcell teaches in the Abstract:  “A workflow server can receive requests, each for a business process workflow conforming to a business process model.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Purcell would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Purcell to the teaching of Simitsis in view of Pichler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as embodied in a cloud-computing environment into similar systems.  Further, as noted by Purcell “A cloud computing environment is one in which services are provided where the services are abstracted from the underlying hardware that implements them. Both business process workflows conforming to a business process model and cloud computing environments can be implemented in a service oriented architecture environment.” (Purcell, ¶0010).
Claim 20:
The limitations of claim 20 encompasses substantially the same scope as claim 14. Accordingly, those similar limitations are rejected in substantially the same manner as claim 14, as described above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623